DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
As directed by the amendment received on September 14, 2021, claims 2-3, 5, and 7 have been amended.  Accordingly, claims 2-5 and 7 are currently pending in this application.
Response to Amendment
The amendments filed with the written response received on September 14, 2021, have been considered and an action on the merits follows.  Any objections and rejections previously put forth in the Office Action dated June 14, 2021, are hereby withdrawn unless specifically noted below.
Applicant is respectfully reminded of the proper manner of making amendments to the claims in future correspondence.  The text of any added subject matter must be shown by underlining the added text.  That said, listed elements “i)” “ii)” and “iii)” in claim 7 are improperly underlined in the current amendment, as they were previously added in a prior amendment.  Additionally, deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  That said, Applicant has used single brackets in the current amendment to show deleted subject matter.  As a courtesy to Applicant, the current claim amendments have been entered and considered despite the improper notation.
Specification - Abstract
As stated in the previous office action, the disclosure is objected to because of the following informalities: the first sentence of the abstract beginning at line 2, as numbered on the page, is an incomplete sentence as it does not contain a proper verb.  It is suggested that the word “having” at line 2 should instead read “have”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
claim 7 recites the limitation “said surgical preparation garments selected from the group consisting of: i) phlebotomy garments; ii) dialysis garments, and, iii) arthrogram garments” at lines 2-5.  There is no support for “phlebotomy garments”, “dialysis garments”, or “arthrogram garments” in the specification as originally filed.  Indeed, the specification as originally filed merely provides support for a garment or garments “used for” or “useful for” each of phlebotomy, dialysis, and arthrogram procedures. (See page 2, lines 26-34 and page 4, lines 30-34).  Nowhere in the specification are provided a definition of “phlebotomy garments”, “dialysis garments”, or “arthrogram garments”, nor are provided the general terms “phlebotomy garments”, “dialysis garments”, or “arthrogram garments”.  Therefore, these limitations constitute new matter and should be removed from the claims or amended in a way that they are supported by the original disclosure (e.g., “a garment used for phlebotomy”, etc.).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "each said garment comprising in combination" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  More specifically, it is unclear if the limitation is meant to refer to one or more of the previously introduced “surgical preparation garments”, one or more of the previously introduced “phlebotomy garments”, “dialysis garments”, or “arthrogram garments” in particular, or if the limitation is meant to generally encompass all previously recited garments.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  If meant to refer to the surgical preparation garments being selected from the group consisting of the other, more specific garments, it is suggested that the limitation instead read “said surgical preparation garments comprising in combination”.  For the purposes of examination, the limitation will be interpreted according to the suggested language above.
Claim 7 is further rejected as being indefinite for improperly introducing the Markush group listings of “one or more of said predetermined first openings” at lines 9-10 and “one or more of said predetermined second openings” at lines 19-20.  A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group “consisting of” (rather than “comprising” or “including”) the alternative members. See MPEP 2173.05(h)(I) and MPEP 2117.  That said, the present groupings of claim 7 are not recited as being closed groupings thereby rendering the claim indefinite.  For a proper Markush grouping, it is suggested that the claim at lines 9-10 instead read “one or more of said predetermined first openings being selected from the group consisting of:”.  Similarly, it is suggested that the claim at lines 19-20 instead read “one 
As stated in the previous office action, Claim 2 recites the limitation “at least one of the predetermined first opening” in line 2.  It is unclear if the “at least one of the predetermined first opening” is referring to the “predetermined first openings” of claim 7 from which claim 2 depends, or if it is referring to some other first opening.  If meant to refer back to the “predetermined first openings” of claim 7, it is suggested that the limitation of claim 2 instead read “at least one of the predetermined first openings” or similar language that clearly and properly refers back to claim 7.  For the purposes of examination, the limitation will be interpreted as if referring back to the “predetermined first openings” of claim 7. 
Claims 3-5 are similarly rejected for being dependent on a rejected claim as described above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected, as best can be understood, under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0251454 to Kiernan (hereinafter referred to as “Kiernan”).
Regarding claim 7, Kiernan teaches surgical preparation garments (Fig. 3 and abstract; the garment of Kiernan is capable of being used for surgical preparation), said surgical preparation garments selected from the group consisting of: i) phlebotomy garments; ii) dialysis garments; and iii) arthrogram garments, (Fig. 3 and abstract; the garment of Kiernan is capable of being used for phlebotomy, dialysis, or arthrogram procedures; See Response to Arguments below) each said garment comprising in combination: A) a fabric top portion ((200); See [0034] for garment materials including fabrics) consisting of a jacket (the garment (200) meets the structural limitations for a jacket) having sleeves (224) and predetermined first openings (214a-d) in said jacket (200), one or more of said predetermined first openings (214a-d) being selected from: i) top left front ((214d) on top left portion of garment (200)) and top right front ((214d) on top right portion of garment (200)); ii) middle left sleeve ((214a) on left portion of garment (200)) and middle right sleeve ((214a) on right portion of garment (200)); iii) left lower sleeve ((214b) on left portion of garment (200)) and right lower sleeve ((214b) on right portion of garment (200)); iv) a lower front (214c); and v) any combination of i) to iv) (Fig. 3 illustrates the combination of openings); B) a fabric bottom portion ((250); See [0034] for garment materials including fabrics) consisting of a pair of trousers (garment (250) meets the structural limitations for trousers; Examiner notes that the term “trousers” is defined as a “usually loose-fitting outer garment for the lower part of the body, having individual leg portions that reach typically to the ankle but sometimes to  having a right trouser leg (leg (274) on right portion of garment (250)) and a left trouser leg (leg (274) on left portion of garment (250)), said trousers (250) having predetermined second openings ((214i) and (214l)) in said trousers (250), one or more of said predetermined second openings ((214i) and (214l)) being selected from: i) left upper inside trouser leg ((214i) on left portion of garment (250); ii) right upper inside trouser leg ((214i) on right portion of garment (250)); iii) left trouser crotch ((214l) on left portion of garment (250)); iv) right trouser crotch ((214l) on right portion of garment (250)); and v) any combination of i) to iv) (Fig. 3 illustrates the combination of openings).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected, as best can be understood, under 35 U.S.C. 103 as being unpatentable over Kiernan, as applied to claim 7 above.
Regarding claim 2, Kiernan discloses the embodiment of Fig. 3 which teaches the limitations of claim 7 as described above. That said, the embodiment of Fig. 3 of Kiernan does not explicitly teach wherein at least one of the predetermined first opening is covered by a fabric flap having a fastener.
wherein at least one of the predetermined first opening (622) is covered by a fabric flap ((656); See [0034] for garment materials including fabrics) having a fastener (655).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the garment embodiment of Fig. 3 of Kiernan with the flap closure embodiment of Fig. 7 of Kiernan.  One of ordinary skill in the art at the time of filing would have been motivated to modify the openings on the garment embodiment of Fig. 3 with the flap closure embodiment of Fig. 7 of Kiernan in order to be able to securely conceal the openings on the garment embodiment of Fig. 3 while still maintaining their accessibility. (See Kiernan, [0035]).
Regarding claim 3, the modified garment of Kiernan (i.e., the embodiment of Fig. 3 of Kiernan in view of the embodiment of Fig. 7 of Kiernan, as applied to claim 2 above) teaches wherein said fabric flap ((656) See [0034] for garment materials including fabrics) is securable by said fastener (hook-and-loop closure device (655) is capable of securing the flaps to the garment).
Regarding claim 4, the modified garment of Kiernan (i.e., the embodiment of Fig. 3 of Kiernan in view of the embodiment of Fig. 7 of Kiernan, as applied to claims 2-3 above) teaches wherein said fastener (655) is a strap (hook-and-loop closure device (655) meets the structural limitation of a strap, i.e., is a narrow strip of flexible material for fastening or holding things together; See non-patent literature “definition of ‘strap’” attached to previous correspondence).
claim 5, the modified garment of Kiernan (i.e., the embodiment of Fig. 3 of Kiernan in view of the embodiment of Fig. 7 of Kiernan, as applied to claims 2-4 above) teaches wherein said strap (655) is hook and loop (hook-and-loop closure device (655); See, [0035]).
Response to Arguments
Applicant's arguments filed September 14, 2021, have been fully considered, but they are not persuasive.
In response to Applicant's argument that Kiernan does not teach surgical preparation garments as recited in the pending claims, Examiner notes that the limitation of “surgical preparation garments” is interpreted as intended use of Applicant’s claimed garment structure.  Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, not only does the garment of Kiernan include openings at all locations required by the claim, but it is also capable of being worn at any point, including during surgical preparation.  Indeed, as described at [0038], Kiernan discloses a garment having openings that can be used for the application of electronic sensors and to provide quick access to apply treatment such as electrical pulses for defibrillation purposes, physical therapy, rehabilitation, or the like.  Application of electronic sensors for monitoring a subject and ensuring quick access to defibrillation treatment, if needed, are not outside the realm of surgical preparation including for that of the above-referenced procedures.  Therefore, not only does the garment of Kiernan 
Applicant further argues that the garment of Kiernan is not capable of being utilized for surgical preparation and that the openings of Kiernan are not sufficiently large enough for surgical preparation.  It is noted that the feature upon which Applicant relies (i.e., a size of the openings) is not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues that the openings of Kiernan are randomly placed, while the openings of the instant invention garment are “predetermined” to fit the necessary surgical preparation area.  Contrary to Applicant’s arguments, the terms “random” or “randomly” do not appear in the disclosure of Kiernan.  Furthermore, the openings of Kiernan are specifically placed for the purpose of monitoring activity of a subject, e.g., adjacent a particular muscle group of the subject (See Kiernan, Abstract).  Accordingly, the openings of Kiernan are positioned with intent and purpose and not randomly placed as speculated by Applicant.
Therefore, in light of the reasons set forth above, Applicant’s arguments have not been found convincing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US20100242150 to Trouillot; US 20160128399 to Giulianotti et .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038.  The examiner can normally be reached on M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732